Exhibit 10.5


CICERO INC.
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 
As a condition of my becoming employed (or my employment being continued) by or
retained as a consultant (or my consulting relationship being continued) by
Cicero Inc., presently located at 8000 Regency Parkway, Suite 542, Cary, North
Carolina 27518, or any of its current or future subsidiaries, affiliates,
successors or assigns (collectively, the "Company"), and in consideration of my
employment or consulting relationship with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:
 
1. EMPLOYMENT OR CONSULTING RELATIONSHIP. I understand and acknowledge that this
Agreement does not alter, amend or expand upon any rights I may have to continue
in the employ of, or in a consulting relationship with, or the duration of my
employment or consulting relationship with, the Company under any existing
agreements between the Company and me or under applicable law. Any employment or
consulting relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
"Relationship."
 
2. AT-WILL RELATIONSHIP. I understand and acknowledge that, to the extent I am
an employee of the Company, my Relationship with the Company is and shall
continue to be at-will, as defined under applicable law, meaning that either I
or the Company may terminate the Relationship at any time for any reason or no
reason, without further obligation or liability.
 
3. CONFIDENTIAL INFORMATION.
 
(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that "Confidential
Information" means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, business plans and
strategies, research, product plans, products, services, suppliers, customer
lists and customers (including, but not limited to, customers of the Company on
whom I called or with whom I became acquainted during the Relationship), prices
and costs, markets, software, developments, inventions, laboratory notebooks,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, licenses, finances, budgets or other
confidential proprietary business information disclosed to me by or on behalf of
the Company either directly or indirectly in writing, orally or by drawings or
observation of interfaces, parts or equipment or created by me during the period
of the Relationship on behalf of or within the course and scope of my
performance of services to the Company, whether or not during working hours. I
understand that "Confidential Information" includes, but is not limited to,
information pertaining to any aspects of the Company's business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise. I further understand that Confidential
Information does not include any of the foregoing items which has become
publicly and widely known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations as to the item
or items involved.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Former Employer Information. I represent that my performance of all terms of
this Agreement as an employee or consultant of the Company has not breached and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me in confidence or trust prior or subsequent to
the commencement of my Relationship with the Company, and I will not disclose to
the Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.
 
(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company's part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company and consistent
with the Company's agreement with such third party.
 
4. INVENTIONS.
 
(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as "Prior
Inventions"), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company's proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, I represent that there are no such Prior
Inventions. If, in the course of my Relationship with the Company, I seek to
incorporate such a Prior Invention into a Company product, process or machine, I
will obtain the Company’s written consent to do so, and upon obtaining such
written consent,  I hereby grant the Company a non-exclusive, royalty-free,
irrevocable, perpetual, fully assignable, worldwide license (with the right to
sublicense) to make, have made, copy, modify, license, make derivative works of,
and otherwise use, sell and distribute such Prior Invention as part of or in
connection with such product, process or machine in all ways now known or
hereafter developed.
 
(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions, works
of authorship, developments, concepts, know-how, improvements or trade secrets,
whether or not patentable or registrable under copyright or similar laws,
designs, trademarks, data and databases, which I may solely or jointly conceive
or develop or reduce to practice, or cause to be conceived or developed or
reduced to practice, during the period of time in which I am employed by or a
consultant of the Company, whether or not during working hours (collectively
referred to as "Inventions"). I further acknowledge that all copyrightable
Inventions which are made by me (solely or jointly with others) within the scope
of and during the period of my Relationship with the Company shall be deemed
"works made for hire" under the copyright laws of the United States (to the
greatest extent permitted by applicable law) and are compensated by my salary
(if I am an employee) or by such amounts paid to me under any applicable
consulting agreement or consulting arrangements (if I am a consultant), unless
regulated otherwise by the mandatory law of the state of North Carolina. In the
event any such copyrightable Invention is deemed not to be a “work made for
hire”, and with respect to all other Inventions, I hereby irrevocably and
absolutely assign, set over and grant to the Company, its successors and assigns
free from all restrictions and limitations, all right, title and interest in and
to such Inventions, whether now known or hereafter created, throughout the
universe and in perpetuity.
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, you will not be obligated to assign to the
Company any Invention made by you while employed by or a consultant of the
Company which does not relate to any business or activity in which the Company
is or may reasonably be expected to become engaged, except that you will be so
obligated if the same relates to or is based on Confidential Information to
which you had access during and by virtue of being employed by or a consultant
of the Company or which arises out of work assigned to you by the Company. You
will not be obligated to assign any Invention which may be wholly conceived by
you after you are no longer an employee or consultant of the Company, except
that you will so obligated if such Invention involves the utilization of
Confidential Information obtained while being employed by or a consultant of the
Company.
 
(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format, and I acknowledge and agree that the
records themselves are Inventions owned by the Company pursuant to this Section
4. The records will be available to and remain the sole property of the Company
at all times. I agree not to remove such records from the Company's place of
business except as expressly permitted by Company policy which may, from time to
time, be revised at the sole election of the Company.
 
(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at the Company's expense, in every proper way to secure, record, maintain and/or
transfer the Company's rights in the Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments,
recordation's, and all other instruments which the Company shall deem necessary
or advisable in order to apply for, obtain, record, maintain and/or transfer
such rights and in order to assign and convey to the Company, its successors,
assigns and nominees the sole and exclusive rights, title and interest in and to
such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to so assist the Company and to execute or cause to be executed, when
it is in my power to do so, any such instrument or papers shall continue after
the termination of this Agreement until the expiration of the last such
intellectual property right to expire in any country of the world. If the
Company is unable because of my mental or physical incapacity or unavailability
or for any other reason to secure my signature on any documentation, instruments
and/or papers of the type identified in this Section 4(d), then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such documentation, instruments or papers and to
do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letters patent or copyright
registrations with the same legal force and effect as if originally executed by
me. I hereby waive and irrevocably quitclaim to the Company and all claims, of
any nature whatsoever, which I now or hereafter have for infringement of any
Inventions and all proprietary rights assigned to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
5. RETURNING COMPANY DOCUMENTS. I acknowledge and agree that, at the time of
termination of my Relationship with the Company, I will deliver to the Company
(and will not keep in my custody, possession or control, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or materials incorporating any Confidential Information, or any
reproductions of any aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns,
in any form, whether physical, digital or otherwise. I further acknowledge and
agree that all property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. In the event of the termination of the Relationship, I agree to sign and
deliver the "Termination Certification" attached hereto as Exhibit B.
 
6. NOTIFICATION TO OTHER PARTIES.
 
(a) Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.
 
(b) Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
7. SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES. I agree that during
the term of my Relationship with the Company, and for a period of twelve (12)
months immediately following the termination of my Relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s then
current employees or consultants to terminate their relationship with the
Company, or hire or engage such employees or consultants, or attempt to solicit,
induce, recruit, encourage or hire or engage such employees or consultants of
the Company, either for myself or for any other person or entity. Nothing in the
previous sentence shall apply to hiring any employee or consultant through
general, non-specific solicitations. Further, for a period of twenty-four (24)
months following termination of my Relationship with the Company for any reason,
with or without cause, I shall not solicit any licensor to or customer of the
Company or licensee of the Company's products, in each case, that are known to
me, with respect to any business, products or services that are competitive to
the products or services offered by the Company or under development as of the
date of termination of my Relationship with the Company.
 
8. REPRESENTATIONS AND COVENANTS.
 
(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any document reasonably deemed required or advisable (as determined by
the Company) to carry out the terms of this Agreement upon the Company's written
request to do so.
 
(b) Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
Relationship with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.
 
(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.
 
9. GENERAL PROVISIONS.
 
(a) Governing Laws. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of North Carolina,
without giving effect to the principles of conflict of laws.
 
(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.
 
(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
 
(e) Survival. If any provision of this Agreement is held to be illegal, invalid
or unenforceable, and if the rights or obligations of any party hereto under
this Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance from this Agreement and (d) in
lieu of such illegal, invalid or unenforceable provision, there will be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.
 
(f) Signatures. This Agreement shall be signed by John Broderick on behalf of
Cicero Inc., and by myself, _________________.
 
(g) Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, The parties have executed this Confidential Information and
Invention Assignment Agreement on the respective dates set forth below.
 
 
COMPANY:
 
Cicero Inc.
 
 
By: ___________________________________ Date: __________________
 
 


EMPLOYEE/CONSULTANT:
 
 
By: ___________________________________ Date: __________________
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
 
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 4
 
 
Title: Date: Description:                                            Number:
 
 
 
 
 
 
 
□ No inventions or improvements
□ Additional Sheets Attached
 
EMPLOYEE/CONSULTANT:
 
By: ___________________________________ Date: __________________
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
 
TERMINATION CERTIFICATE
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
any materials incorporating any Confidential Information, or copies or
reproductions of any aforementioned items belonging to Cicero Inc., its
subsidiaries, affiliates, successors or assigns (together the "Company").
 
I further certify that I have complied with all the terms of the Company's
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, business plans and strategies, research, product plans, products,
services, suppliers, customer lists and customers, prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other confidential proprietary
business information pertaining to any business of the Company or any of its
employees, clients, consultants or licensees (collectively, "Confidential
Information").
 
I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company's employees or consultants to terminate their relationship
with the Company, or hire or engage such employees or consultants, or attempt to
solicit, induce, recruit, encourage or hire or engage employees or consultants
of the Company, either for myself or for any other person or entity. Nothing in
the previous sentence shall apply to non-specific solicitations. Further, for a
period of twenty-four (24) months from the date of this Certificate, I shall not
solicit any licensor to or customer of the Company or licensee of the Company's
products, in each case, that are known to me, with respect to any business,
products or services that are competitive to the products or services offered by
the Company or under development as of the date of termination of my
Relationship with the Company.
 
 
EMPLOYEE/CONSULTANT:
 
 
By: ___________________________________ Date: __________________
 
9

--------------------------------------------------------------------------------